Citation Nr: 1244181	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to July 7, 2010, and in excess of 30 percent from July 7, 2010, for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for stenosis, left external ear canal, osteoma, post operative with chronic otitis media.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By a March 2011 rating decision, the RO concluded that a 30 percent rating for the Veteran's bilateral hearing loss was warranted from the date of a VA examination, July 7, 2010.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased rating of 30 percent for his service-connected bilateral hearing loss.  He has not suggested that this increased rating would satisfy his appeal for a higher evaluation of his bilateral hearing loss, nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to an increased rating for bilateral hearing loss remains before the Board.


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized audiological evaluation in April 2006 was 78 decibels in the right ear and 70 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  An exceptional pattern of hearing loss was not shown.

2.  The average pure tone thresholds and speech recognition scores for both ears demonstrated during the April 2006 VA examination correspond to category II.

3.  The average pure tone hearing loss on authorized audiological evaluation in July 2010 was 76.25 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 84 percent in the right ear and 82 percent in the left ear.  An exceptional pattern of hearing loss in the right ear was shown.

4.  After taking into consideration an exceptional pattern of hearing loss, the average pure tone threshold and speech recognition score for the left ear demonstrated during the July 2010 VA examination correspond to category V; the average pure tone threshold for the right ear corresponds to category VII.

5.  Prior to August 30, 2010, the stenosis, left external ear canal, osteoma, post operative with chronic otitis media caused occasional dizziness.

6.  Since August 30, 2010, the stenosis, left external ear canal, osteoma, post operative with chronic otitis media causes dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to July 7, 2010, and in excess of 30 percent from July 7, 2010, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2012).

2.  Prior to August 30, 2010, the criteria for a rating in excess of 10 percent for stenosis, left external ear canal, osteoma, post operative with chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87 Diagnostic Code (DC) 6204 (2012).

3.  From August 30, 2010, the criteria for a rating of 30 percent for stenosis, left external ear canal, osteoma, post operative with chronic otitis media have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87 Diagnostic Code (DC) 6204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in April 2006 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to increased evaluations for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  He was advised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter and a second letter dated in July 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in April 2006 (both issues), July 2010 (bilateral hearing loss) and August 2010 (left ear).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that the staged ratings assigned by the RO for the Veteran's bilateral hearing loss are warranted; additionally, staged ratings for the Veteran's left ear disability are also warranted.

	A.  Bilateral Hearing Loss 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average pure tone hearing loss on authorized audiological evaluation in April 2006 was 78 decibels in the right ear and 70 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  An exceptional pattern of hearing loss was not shown.

The average pure tone hearing loss on authorized audiological evaluation in July 2010 was 76.25 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 84 percent in the right ear and 82 percent in the left ear.  An exceptional pattern of hearing loss was shown in the right ear as the Veteran's pure tone thresholds were 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.

In this case, the finding from the April 2006 examination shows that under Table VI contained in DC 6100, both ear average pure tone thresholds and speech recognition scores correspond to category II.

The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the noncompensable rating which the RO assigned for this time period.  In addition, an exceptional pattern of hearing loss which would warrant evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, the Board concludes that the schedular criteria for a compensable rating for bilateral hearing loss prior to July 7, 2010, have not been met.

In reaching this conclusion, the Board acknowledges the results of a November 2006 VA audiological evaluation as well as a July 2007 private audiological evaluation.  However, the November 2006 evaluation did not provide speech recognition scores using the Maryland CNC test while the November 2007 evaluation did not indicate what speech recognition test was used.  As examinations for rating purposes require the use of the Maryland CNC test for determining speech recognition scores, the Board finds that the November 2006 and July 2007 audiological evaluations are not sufficient for rating purposes.  See 38 C.F.R. § 4.85(a).  There is no need to seek clarification of these tests as the other evidence which is of record provides all information necessary to evaluate the claim.

The finding from the July 2010 examination shows that under Table VI contained in DC 6100, the right ear average pure tone thresholds and speech recognition scores correspond to category III; the left ear average pure tone thresholds and speech recognition scores correspond to category V.

The intersection point for these categories under Table VII shows that the hearing loss warrants a 10 percent rating.  However, an exceptional pattern of hearing loss in the Veteran's right ear warranting an evaluation under 38 C.F.R. § 4.86 is shown.  The Veteran's right ear average pure tone thresholds when rounded up shown in July 2010 correspond to category VII.  The intersection point for these categories under Table VII shows that the hearing loss warrants a 30 percent rating.  Accordingly, the Board concludes that the schedular criteria for rating in excess of 30 percent rating for bilateral hearing loss from July 7, 2010, have not been met.

	B.  Left Ear Disability

In this case, the Veteran's left ear disability has been rated as 10 percent disabling under 38 C.F.R. § 4.87, DC 6204, which evaluates impairment from peripheral vestibular disorders.  38 C.F.R. § 4.87, DC 6204 (2012).  Specifically, pursuant to DC 6204, a 10 percent rating is warranted for occasional dizziness.  Id.  A 30 percent rating is warranted for dizziness and occasional staggering.  Id.  A Note that follows shows that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

Based on the evidence of record, the Board concludes that a 30 percent rating for dizziness and occasional staggering is warranted August 30, 2010, the date of the most recent VA examination.  Prior to the August 2010 VA examination, the pertinent medical evidence of record shows that the Veteran had occasional dizziness, but fails to show occasional staggering.  A private treatment record dated in July 2007 indicates that the Veteran experienced intermittent daily dizziness that lasted for 15 minutes; another record also in July 2007 indicates that it was chronic and intermittent.  The Veteran reportedly had chronic dizziness in May 2008 treated with medication as occasion required.  None of the medical records prior to August 2010 show that the Veteran had occasional staggering.  

At the August 2010 VA examination, the Veteran reported intermittent dizziness with change of position or when turning his head.  He reported a history of balance or gait problems that occurred daily, but only lasted for minutes or less.  The examiner indicated that there were signs of a staggering gait or imbalance.  Therefore, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 30 percent rating is warranted from August 30, 2010, as the Veteran was shown to have signs of a staggering gait or imbalance.  As noted above, a 30 percent rating is the highest available under DC 6204.  

The Board has also considered whether an increased or separate rating is warranted under any of the other diagnostic codes used to evaluate ear disabilities.  Although the Veteran was diagnosed with chronic otitis media at the August 2010 VA examination, the evidence fails to show that it is suppurative.  Chronic nonsuppurative otitis media with effusion and otosclerosis both provide that such disabilities should be rated for hearing impairment.  As discussed above, the Veteran is already receiving a rating for hearing impairment.  Moreover, he has not been shown to have otosclerosis.  The evidence also fails to show that the Veteran has Meniere's syndrome or the loss of auricle.  Benign neoplasms have never been shown.  The competent medical evidence of record also fails to show chronic otitis externa and a perforated membrane.  Thus, a separate rating for other ear symptomatology is not warranted.  38 C.F.R. § 4.87, DCs 6200, 6201, 6202, 6205, 6207, 6208, 6209, 6210, 6211 (2012).

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for stenosis, left external ear canal, osteoma, post operative with chronic otitis media prior to August 20, 2010, have not been met.  However, the criteria for a 30 percent rating from August 20, 2010, have been met.  

	C.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left ear and audiological symptoms and disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran did not report any functional effects to the April 2006 examiner.  Also, the July 2010 examiner opined that the Veteran displayed no difficulty understanding normal conversation in a quiet environment during that examination.  The examiner opined that the Veteran might have difficulty understanding conversational level speech in the presence of background noise.  The Veteran's bilateral hearing loss was opined to have no effect on his usual daily activities.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in interference with employment or activities of daily life which would warrant a compensable rating prior to July 7, 2010, or a rating in excess of 30 percent from July 7, 2010.

Moreover, as the Veteran has not contended, nor does the evidence show that his disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating prior to July 7, 2010, and in excess of 30 percent from July 7, 2010, for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent prior to August 30, 2010, for stenosis, left external ear canal, osteoma, post operative with chronic otitis media is denied.

Entitlement to a 30 percent rating effective from August 30, 2010, for stenosis, left external ear canal, osteoma, post operative with chronic otitis media is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


